Case: 2:16-cv-00303-GCS-EPD Doc #: 146 Filed: 10/29/18 Page: 1 of 3 PAGEID #: 24777



                     IN THE UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


  OHIO A. PHILIP RANDOLPH INSTITUTE, et al.                :
                                                           :
                        Plaintiffs,                        : Case No. 2:16-cv-00303
                                                           :
                            v.                             : JUDGE GEORGE C. SMITH
                                                           :
  SECRETARY OF STATE, JON HUSTED                           : Magistrate Judge Deavers
                                                           :
                       Defendant.                          :



                                  NOTICE OF COMPLIANCE


        The Secretary of State hereby notifies the Court that his Office has completed updates to

 its website to bring it into compliance with the Court’s Order of October 10, 2018 (Doc. 140).

 The Secretary’s update differs from the Court’s instruction in one small way to better provide

 accessibility to individuals who have visual challenges.         If the Court disagrees with this

 approach, the Secretary will comply with the Court’s instructions.

        The Court instructed the Secretary to do the following:

            [A]dd additional information to the Ohio Secretary of State’s webpage on
            how voters in Ohio can continue to be eligible to vote when moving out of
            state. Specifically, on the following webpages: https:/olvr.sos.state.oh.us/
            and https://olvr.sos.state.oh.us/NCOA//NCAO, there are sections titled
            “HAVE YOU MOVED OUT OF OHIO?” where the following language
            should be added: To find information on how to register to vote in another
            state, visit the U.S. Election Assistance Commission’s website:
            www.eac.gov/voter_resources/register_to_vote.aspx.

 To comply with this Order, the Secretary added this language to the web pages: “To find

 information on how to register to vote in another state, visit the U.S. Election Assistance

 Commission’s website.” Within this sentence, the text “U.S. Election Assistance Commission’s
Case: 2:16-cv-00303-GCS-EPD Doc #: 146 Filed: 10/29/18 Page: 2 of 3 PAGEID #: 24778



 website”   is   hyperlinked   to     the   website   the   Court   identifies   within   its   Order,

 “www.eac.gov/voter_resources/register_to_vote.aspx.”

        The U.S. Department of Justice notes that “Blind people who cannot see computer

 monitors may use screen readers – devices that speak the text that would normally appear on a

 monitor.” See U.S. Department of Justice, Accessibility of State and ocal Government Websites

 to People with Disabilities, https://www.ada.gov/websites2_prnt.pdf. “When navigation links

 are used, people who use a screen reader must listen to all the links before proceeding.” Id.

 Providing a hyper-link—instead of writing the full link to the U.S. Election Assistance

 Commission’s website—makes the web-site language easier to follow for individuals with visual

 challenges who use screen readers.

                                               Respectfully submitted,

                                               MIKE DEWINE
                                               Ohio Attorney General


                                               s/ Steven T. Voigt
                                               STEVEN T. VOIGT (0092879)
                                               Principal Assistant Attorney General
                                               HEATHER L. BUCHANAN (0083032)
                                               Assistant Attorney General
                                               Constitutional Offices Section
                                               30 East Broad Street, 16th Floor
                                               Columbus, Ohio 43215
                                               Tel: (614) 466-2872 | Fax: (614) 728-7592
                                               steven.voigt@ohioattorneygeneral.gov
                                               heather.buchanan@ohioattorneygeneral.gov
                                               Counsel for Defendant
                                               Secretary of State Jon Husted
Case: 2:16-cv-00303-GCS-EPD Doc #: 146 Filed: 10/29/18 Page: 3 of 3 PAGEID #: 24779



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2018, the foregoing was filed electronically. Notice

 of this filing will be sent to all parties for whom counsel has entered an appearance by operation

 of the Court’s electronic filing system. Parties may access this filing through the Court’s system.

 I further certify that a copy of the foregoing has been served by e-mail or facsimile upon all

 parties for whom counsel has not yet entered an appearance and upon all counsel who have not

 entered their appearance via the electronic system.



                                              /s/ Steven T. Voigt
                                              STEVEN T. VOIGT (0092879)
                                              Principal Assistant Attorney General
